953 F.2d 688
293 U.S.App.D.C. 292
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.FREEDOM GRAPHIC SYSTEMS, INC., Appellant,v.UNITED STATES of America.
No. 91-5053.
United States Court of Appeals, District of Columbia Circuit.
Jan. 16, 1992.

Before MIKVA, Chief Judge, and KAREN LECRAFT HENDERSON and RANDOLPH, Circuit Judges.

ORDER
PER CURIAM

1
Upon consideration of the motion to dismiss appeal as moot or in the alternative for summary affirmance, and the opposition thereto, it is


2
ORDERED that the motion to dismiss the appeal as moot be granted.   Freedom Graphic Systems, Inc. appeals the order of the district court denying its motion for a preliminary injunction.   The appeal, however, is moot.   Because the contract in question has been fully performed by the successful bidder, injunctive relief prohibiting the award of the contract to Fry Communications is no longer available.   See IBTCHWA, Local Union No. 2702 v. Western Air Lines, Inc., 854 F.2d 1178 (9th Cir.1988) (appeal by unions of denial of an injunction prohibiting an airline merger was rendered moot after merger took place).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.